Exhibit 10.4

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (“Amendment”) is dated as of
December 29, 2016, and executed by STRATEGIC STORAGE TRUST II, INC., a Maryland
corporation (“Borrower”), the Lenders, and KEYBANK NATIONAL ASSOCIATION
(hereinafter, the “Administrative Agent”), for itself and for the Lenders in
consideration of mutual covenants contained herein and benefits to be derived
herefrom. Unless otherwise defined herein, capitalized terms used herein shall
have the same meaning provided for in the Original Credit Agreement.

RECITALS

WHEREAS, Borrower, Administrative Agent and Lenders are parties to that certain
Credit Agreement dated June 1, 2016 (the “Original Credit Agreement”), whereby
the Lenders agreed to make a term loan in the amount of $30,000,000.00 to
Borrower in accordance with the terms and conditions of the Original Credit
Agreement; and

WHEREAS, Borrower, Administrative Agent, and the Lenders have agreed, on the
conditions provided for herein, to amend certain terms and provisions of the
Original Credit Agreement as set forth herein.

NOW, THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Borrower and the Administrative Agent hereby covenant and agree as
follows:

1.    Amendment. The definition of Maturity Date set forth in Section 1.01 of
the Original Credit Agreement is hereby deleted in its entirety and shall be
replaced by the following:

“Maturity Date” means March 31, 2017.

2.    Extension Fee. Borrower and Administrative Agent hereby agree that in
connection with the extension of the Maturity Date as set forth herein, Borrower
shall pay an extension fee in an amount equal to $15,000.00 (0.15% of the amount
of the outstanding principal balance of the Loan as of the date hereof).

3.    Additional Representations and Warranties. Borrower represents and
warrants as follows:

(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.

(b)    This Amendment has been duly executed and delivered by each Borrower and
constitutes such Borrower’s legal, valid and binding obligations, enforceable in
accordance with its terms.

 

-1-



--------------------------------------------------------------------------------

(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by Borrowers
of this Amendment.

4.    Continuing Validity. Except as expressly amended hereby, the remaining
terms and conditions of the Original Credit Agreement shall continue in full
force and effect. All future references to the “Credit Agreement” shall be
deemed to include references to the Original Credit Agreement, as amended by
this Amendment. It is intended that this Amendment shall be governed by and
construed in accordance with the laws of the State of New York.

5.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the successors and assigns of the parties hereto.

6.    Multiple Counterparts. For the purpose of facilitating the execution of
this Amendment as herein provided and for other purposes, this Amendment may be
executed simultaneously in any number of counterparts, each of which
counterparts shall be deemed to be an original, and such counterparts shall
constitute and be one and the same instrument. Signatures delivered by facsimile
or PDF shall have the same legal effect as originals.

[SIGNATURE PAGES TO FOLLOW]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Administrative Agent and the Lenders have caused
this Amendment to be duly executed and delivered as a sealed instrument as of
the date first written above.

 

BORROWER:

STRATEGIC STORAGE TRUST II, INC.,

a Maryland corporation, its Manager

By:  

/s/ H. Michael Schwartz

Name:   H. Michael Schwartz Title:   President

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS: KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent and a Lender By:  

/s/ Christopher T. Neil

Name:   Christopher T. Neil Title:   Vice President

 

[Signature Page to First Amendment to Credit Agreement]